                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE




 SPRINT COMMUNICATIONS COMPANY

 L.P.,

                 Plaintiff,

          V.

                                                                C.A. No. : 17-1734-RGA
 CHARTER COMMUNICATIONS, INC. ,
 CHARTER COMMUNICATIONS
 HOLDINGS, LLC, SPECTRUM
 MANAGEMENT HOLDING COMPANY,
 LLC, CHARTER COMMUNICATIONS
 OPERATING, LLC, BRIGHT HOUSE
 NETWORKS, LLC,

                 Defendant.

                                   MEMORANDUM ORDER


         Plaintiff Sprint Communications Company L.P. ("Sprint") objects to the Special Master' s

decision to deny Sprint's motion to compel Defendant Charter Communications, Inc. ("Charter")

to designate its in-house patent counsel as an ESI custodian in the present case. (D.I. 131).

Charter responds in support of the Special Master' s decision. (D.I. 134). The Court reviews all

factual and legal conclusions of the Special Master de nova. FED. R. Crv . PRO. 53(f). Upon this

review, the Court affirms the decision of the Special Master.


         Sprint argues that the Special Master erred in permitting Charter to not designate

Abramov, Charter' s in-house patent counsel, as an ESI custodian. (D.I. 131 at 1). First, Sprint

alleges that Abramov has "unique personal knowledge on the issues of willfulness, equitable

estoppel, and damages" that could not otherwise be discovered. (Id.). Sprint alleges that the

                                                  1
relevance of the information sought is undisputed, whereas its alleged privileged nature must be

proven by Charter. (Id. at 2-3) (citing Delaware Display Grp. LLC v. Lenovo Grp. Ltd. , 2016

WL 720977, at *2 (D. Del. Feb. 23, 2016)). Sprint emphasizes that Charter's claims of undue

burden are tardy, continually evolving, and unsupported. (Id. at 3). Sprint notes that the Special

Master failed to consider other factors in FED. R. Civ. P. 26 - (1) the importance of the issues, (2)

the amount in controversy, (3) the parties ' relative ease of access to the materials, (4) the parties '

resources, and (5) the importance of discovery - and that those factors weigh in favor of

Abramov being designated an ESI custodian. (Id. at 5-6). Many of the ESI custodians selected by

Charter are engineers, who provide allegedly redundant and technical material, when the

equitable defenses of Charter inject non-technical issues. (Id. at 9). Sprint also indicates that

Time Warner Company ("TWC"), Charter's now-subsidiary, had previously been "caught"

incorrectly labeling documents as privileged in similar cases. (Id. at 7).


        Abramov may have relevant and discoverable documents, but the Special Master

properly weighed the potential benefits to the parties against the burden to Charter in gathering

the ESI, filtering through the ESI for what is privileged, and then cataloging it. (D.I. 123 at 1-2).

The possibility of finding discoverable information in Abramov's ESI is outweighed by the

$100,000 or more Charter would have to spend on creating a privilege log if Abramov is an ESI

custodian. (D.I. 134 at 8). This burden was substantiated by declaration. (D.I. 135, ,r 8). Despite

Charter' s extensive resources, a party' s resources "do not ... justify unlimited discovery

requests addressed to a wealthy party." Advisory Committee Notes, 2015 Amendment, FED. R.

C1v. P. 26. Charter has provided discovery regarding Abramov' s knowledge of Sprint's patents

prior to preparation for trial and has expressed willingness to provide further discovery that is

deemed necessary. (D.I. 134 at 9-10). The equitable estoppel defense is withdrawn. (Id. at 1 n.


                                                   2
2). Sprint' s mention of the bad claims of privilege by Charter' s affiliates (D.I. 131 at 7) is

immaterial and unconvincing. Charter' s response that Sprint is just as bad does not help. (D.I.

134 at 6-7). Sprint will have further opportunities to obtain the evidence it seeks that do not

involve Charter creating a privilege log that random testing has shown will not likely provide

much of use. (Id. at 8).


        For the foregoing reasons, the Special Master' s decision to deny Sprint' s motion to

compel the designation of Abramov as an ESI custodian affirmed.


        IT IS SO ORDERED this / fday of July 2019.




                                                   3
